Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on January 15, 2021. Claims 1-3, 5-9, 11-13, 15-20 are currently pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least three electrodes positioned at the forehead and cheek” (claims 1 and 11), “at least two electrodes positioned on the chest and at least two electrodes positioned on the neck of said patient” (claims 1 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
In view of the amendment filed on 1/15/2021 clarifying the claim language the objections made against the claims in the office action of 10/15/2020 have been withdrawn. 
Claim 3 is objected to because of the following informalities:  Claim 3, line 4 should recite –the subsequent calculation of the final index of nociception-- in order to avoid confusion on whether it is a different or the same calculation performed within claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
In view of the claim amendment received on 9/30/2020 providing further clarification to the claims the 112 rejections made against the claims in the office action of 6/1/2020 have been withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a classifier comprising a multiple linear regression, a multiple logistic regression, a quadratic equation, a fuzzy inference reasoner, an adaptive neuro fuzzy inference system”. The original disclosure does not . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 11 recites the limitation "the 1st derivative” in line 21.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 recites the phrase “a classifier comprising, a multiple linear or logistic regression, a quadratic equation or fuzzy inference reasoner or an adaptive neuro fuzzy inference system” is applicant claiming a classifier comprising at least one of these functions, e.g. a classifier comprising at least one of a multiple linear or logistic regression, a quadratic equation or fuzzy inference reasoner or an adaptive neuro fuzzy inference system, clarification is required. Claims 12-13 and 15-20 directly or indirectly depend from claim 11 and are also rejected to for the reasons stated above regarding claim 11. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. It is noted that the 112 rejections made against claim 11 regarding the 1st derivative language and claim 20 regarding the classifier language have not been addressed, therefore those rejections have been maintained. It is noted that the recited method/system of calculating a Fast Fourier Transform (FFT) and a Choi-Williams distributions for about 1-60 seconds of the EEG signal; calculating a frequency spectrum in a 1-10 seconds of the facial EMG signal; calculating a spectral edge frequency of a spectrum of the R-R interval of the ECG signal over about 2-6 minutes; calculating a Hilbert transform of the ICG signal from which the number of peaks over a certain threshold in a 1st derivative of the Hilbert phase is estimated and combining the result of the calculations involving the extracted EEG, facial EMG, ECG, and ICG data to arrive at a final index of nociception represented by a scale from 0 to 99, does not appear to be taught or reasonably suggested in the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JG/Examiner, Art Unit 3792                                                                                                                                                                                                 
/REX R HOLMES/Primary Examiner, Art Unit 3792